Exhibit 10.2

 

TRADEMARK LICENSE EXTENSION AGREEMENT (UK)

 

This Extension Agreement dated as of August 1, 2004 is by and between Hallmark
Cards, Incorporated (“Hallmark”) and Crown Entertainment Limited (“Crown
Entertainment”).

 

WHEREAS, Crown Entertainment and Hallmark have previously entered into that
certain Amended and Restated Trademark License Agreement between the parties
dated as of December 1, 2000 as amended and extended as of November 30, 2002 and
as of August 28, 2003 (the “License Agreement”); and

 

WHEREAS, the parties desire to amend and further extend the term of the License
Agreement;

 

NOW, THEREFORE, Crown Entertainment and Hallmark hereby agree as follows:

 

The term of the License Agreement shall be extended for an additional period
terminating on September 1, 2005, subject to any earlier termination pursuant to
the terms of the License Agreement.

 

All other terms and conditions of the License Agreement will remain unchanged
and in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Extension Agreement as
of the date set forth above.

 

 

HALLMARK CARDS, INCORPORATED

 

 

 

By:

/s/ Brian E. Gardner

 

 

Brian E. Gardner

 

 

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

CROWN ENTERTAINMENT LIMITED

 

 

 

By:

/s/ C. Stanford

 

 

 

 

Title:

Director

 

 

 

--------------------------------------------------------------------------------